IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-63,685-10


                  EX PARTE GEORGE DANIEL LUSTER, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR53755-J IN THE 264TH DISTRICT COURT
                              FROM BELL COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to 45 years’

imprisonment. The Third Court of Appeals affirmed his conviction. Luster v. State, No. 03-04-

00674-CR (Tex. App.–Austin, April 7, 2005, pet. ref’d). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: December 8, 2021
Do not publish